  
 
    
 

. Case 4:19-cv 00226 Document iled on 01/25/21 in TXSD_ Page.1 of 10
David 0. al Chex Ion P
I to bok los hl ——
Viease 5 to ba -
\ AWULGYU x he United States.Courtg————
— Te. ~The onorable- Le.

{ | | Souther District o of Texas
= Chief US. Dishee Ga, JAN 25 2094

Fi L ED
and Nathan Ochsner Cletcot oSiaf- —

~The 4 “meee Eskeidee i
U.S Dake

Oy (uare ck. (AL | 4-2 |
Fron: - Davin VY. Cole to I-2b - a / COMID-f
i SPA) # paweSSY4 _
axis Court, ail (3D - 1B)

/2.00 Dated) art
Houston, Texas 7700 9—

    

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\
Re: Kussell V. Hayvis ( lo cz K- 19-226 —
—— Coole. \. Hoscis County H- 20-249

LTncreasinds more P dL - Dogg sus, (CovID=4)
Covonauirins Cords 10 otha c. ylaxreS

( Jail where ce een oldex ¥ i
e S te i®) shimess more (Rel Te Comradt-

TiOre fron the. ner COU 4 mM ak Sa

of CrovonavivS _ Of iceds sb TO Tn
2.0xf Judge. Kose aly

7
|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

——

]
Case 4:19-cv-00226 Document 382 Filed on 01/25/21 in TXSD Page 2 of 10

 

 

 

 

Hello lam Good Toening marae

 

 

 

tasted ts od te YOu with Oe (
@ Boo (he Hebe ail) the veal ail sahere

 

 

CF

 

 

most of 6b Ud Axe hddsect woth, mel re tend shions

 

Where i4 ie Sills. tS div _ QUEY eroded aod

 

  

 

 

 

words don. Lutte. 15 ud ond clee
O. tee p> ma F nediea| Care 1S ae
Key

 

Ast thinenr TPC Tort Recess 3
hove cine hofsevanhe vG hers tale “Pcs vale

 

 

 

 

pate Pe nt ok ! ‘ CES oly =
} Re rs; t_pper jas aGulekion there CJo|
ound IPO0 Ore ad jess old. and “ell pls

 

 

 

 

TT week Po ow Ili-al. Abs ga

 

 

 

Tade. pee ADU _ atFex Buns AS. anal
TT reject dhe ol ate betduse 1 se did

 

ot adsdraitt

 

 

 

 

 

 

 

Upon. ath te Cout On so he Gap AYOXK

12: 80 Pah pdisak a cota
pnw Quar astm Foy 1 1) eas cag ot PN crate a

 

 

 

 

 

4 ing Since. Os se, BV anad/. AK one Con

the

 

 

The. (eGhon | iS carga. Chee Cone blbn. des ry

 

 

 

 

 

A eunye. ts be held Nf) +
‘ow sorb tn isah get bat tal ubts deck. eee

5

 

 

boy a Ww S days sh
see dL eben. so nit He. SECT

 

 

 

 

 

 

 

 

~~ —
chbe 4:19-cv-00226 Document 382 Filed on 01/25/21 in TXSD Page 3 of 10

 

 

 

MOIS _Oote. in

 

 

WA our lives.

 

 

 

O Le. iN askedk oy ~ Spe lie
Tore _ Surfaces we Ly

 

 

% 3 moths . ons hose been. pene

 

——ths Taslers. wail) nok ad

 

 
 

 

. “a oloh OWL fe f(

 

 

 

 

 

 

Yonica s sriewoncens, 1

 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

so.

 

 

 

3z avs. TDC. = veceinel vat Oe © Ce De.

 

 

 

fv vil at) ab 2p 2h ~ biel t. of ve :

 

 

 

 

rn Smae teh, 27 2020. Mu studer has
8 Bond fi ed) Ss “Timed I Ras ‘enct

 

 

  

 

 

Tat * Sea with co Civi od (ts tt rlakg
ein Et IS

   

 

 

 

 

 

be odble. 6 tend via. Zoon ering sictage.

 

9.3

 

 

 

 

4
Cas

@ 4:19-cv-00226 Document 382 Filed on 01/25/21 in TXSD Page 4 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ale Asotin . at hone a AD vecres an _
¥ ince. Feb. at aoa0.

 

   

 

 

 

 

 

Mees

 

—z~
> [at
=
—e

 

 

Por ton pet

 

 

Heyes

 

 

tech

 

Li

Thase. Nat C

 

 

 

tans,

Cue Sky, «Jad.

 

 

 

 

 

ik

 

 

 

f

 

 

 

ne

et

 

) 10S¢

 

 

 

 

 

 

Add shin ‘ pti cS
st be3 el has ies

 

 

Peake aoe

 

M

 

me

 

 

ne

ar all.

    

 

 

 

 

 

 

 
f 19-cv- xe. Hepes 82 Filed on Ody2 Papas st Coy 5 ofage gO =e
x bea NO. CO Cadk Bul cide! 8

 

 

 

_

 

_

 

 

Sheath Depad claims Vickoy Gereyade Sheet

 

 

 

 

 

 

 

 

 

 

Vit — wa 60autr

 

 

 

 

 

 

 

 

 

 

Cause te ISSSIA ] Court # 225

 

 

SPA) #0075 TS |

 

 

 

aunsuit ur © Nawe Corl

 

 

oh He's re preset hea.

 

 

 

 

 

 

op County cil! 4X6.
reut :

we Const

 

 

 

 

 
 

0 Nor “CWE, Lite

 

 

 

 

JE OLE
Dot And. UME LOE ARE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OCHOT OR Kor i 7
Spline lam SY ZS Z
1. os "*“\ Victor Covpnado

LD pe ups | Sinaia AK 9915!
HA yy, Myer] -
oe Spe "Wh apenas Voss { x
nw gh Sp oastS574_[30-18)
Me =p o__

 

 
Certified Document Number: 92924962 - Page 1 of 2

Case 4:19-cv-00226 Document 382 Filed on 01/25/21 in TXSD Page 6 of 10

c

Filed 20 November 03 P4:55
Marilyn Burgess - District Clerk
Harris County

EA001_604265

By: M MARTINEZ

CASE NO. 1666250

THE STATE OF TEXAS § IN THE 18478
§

VS. § DISTRICT COURT OF
g

DEVIN PAUL COLE § HARRIS COUNTY, TEXAS

STATE’S NOTICE UNDER BRADY v. MARYLAND

COMES NOW, the undersigned Assistant District Attorney and files this State’s Notice under
Brady v. Maryland and would show the Court the following:

1,

The above cause number is pending in this Court and is set for trial on
November 18, 2020

 

_In addition to defense counsel’s access to the State’s open file, the undersigned

Assistant District Attorney hereby gives this notice to Defendant and his counsel.
State’s Witness EVAN KARTAL ARISAN, has the following criminal history:

Cause: 140966601010 CDI: 003

POSS CHILD PORNOGRAPHY Crt: 230 Disp Date: 6/13/2014
Disposition: CONVICTED - GUILTY PLEA-NO JURY
Sentence: 2 YEARS TDC

Cause: 140966501010 CDI: 003

POSS CHILD PORNOGRAPHY Crt: 230 Disp Date: 6/13/2014
Disposition: CONVICTED - GUILTY PLEA-NO JURY
Sentence: 2 YEARS TDC

Respectfully submitted,

/s/ Patricia Fernandez
Patricia Fernandez
Assistant District Attorney
Harris County, Texas
713.274.0481
; Case 4:19-cv-00226 Document 382 Filed on 01/25/21 in TXSD Page 7 of 10

pte ENEI MO eg,
4

 

.
*
"8s ena nae

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this November 11, 2020

 

Certified Document Number: 92924962 Total Pages: 2

“Maly Bag

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
 

Case 4:19-cv-00226 Document 382 Filed on 01/25/21 in TXSD_ Page 8 of 10

HOUSTON POLICE DEPARTMENT

i

27248820

 

 

 

 

 

‘Disposition Arrest Location City iRe porting District Beat
‘Felony 2700 STANFORD ST HOUSTON ,1A20 O01
"armed With Transported Unit - Transported By ”

‘Lethal cutting instrument

92A11 ~- 160152 / REGLA, V N

 

Physical Condition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Intoxicated

‘Place of Birth City of Birth “/Multiple Charges Multiple Arrests
‘Texas HOUSTON ‘ N

BAC 'Time BAC2 Time BAC3 Time Attitude Balance ; Eyes Odor Speech

: Physical Condition Breath Walking Turning

: INTOX

Charge Code Charge : Level : [Attempt | Counts
‘AGG ASSAULT-DEAD WEP ir : :

 

Aggravated Assault - Deadly Weapon

i

 

 

| Other Booking No

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Rathorized By Hold Dvision

“Arrest Details

“SUSPECT CHASING COMPLAINANT WITH KNIFE

‘Charge Code Charge Level Attempt Counts
'-PROCESS~ MAJ ASSAULTS FV Process For Major Assaults/Fam Viol 'HO

‘Authorized By Hold Dvision Other Booking No

000000 ; UNASSIGNED, U ME

“Arrest Details

‘SUSPECT WAS CHASING COMPLAINANT WITH FOLDABLE KNIFE

:Involvemen ype eported Date
‘Complainant 1 (Individual 02/27/2020
Name (Last, First, MI) MNI Race Sex
‘ARISAN, EVAN KARTAL 1355009 White or White Male

, Hispanic

‘DOB = Age Hispanic Juvenile |Height | Weight
/02/22/1989 31 jNot Hispanic/Latino (N) No :£6'01": 155#°
(Hair Color Eye Color Complexion Build

Brown Brown :

‘Glasses Extent of Injury

: Uninjured or No Injury

‘Means Of Attack :

‘Knife or Cutting Instrument

‘DWI Involved? Marital Status Citizen of Nationality

“Address Type Address Date

-Home 5343 RICHMOND AVE APT 11 02/27/2020
‘City State Zip Code Map Coordinates ™_

HOUSTON TX 77056-

: 0000

' Address Type Address Date

‘Mailing 5343 RICHMOND AVE APT 11 02/27/2020
City [State ‘ZipCode ——_- Map Coordinates
Report Officer Printed At i

160152 / REGLA, VN

 

-111/12/2020 13:48 '

Page 4 of 10

 

 
Case 4:19-cv-00226 Document 382. Filed on 01/25/21 in TXSD Page 9 of 10

HOUSTON POLICE DEPARTMENT 27248820

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/ HOUSTON /TX (7705 6- i

Phone Type _ Phone Number : iDate

Cell - Mobile ' (281) 616-1270 (02/27/2020

Enial'iyee a sean apnny enti, ements ameninciinnin: pan i see ecenmcng ape wan nme opr
‘Other NONE
type . . Number . sept wien ot on ie tegneis 1 era” hsusscaneeanee ramgnneutesena
‘State Issued Drivers License / ID Card # 125882208 [Texas
Ie nenntnc iW wenn cw ntact dns isgued By snsermnaninee mann
‘Juvenile Identification Number 1J00257635 :

ways . . ea ae ‘Numbe o . en te  ttte ‘issued By a e

‘State Issued Drivers License / ID Card # (25882208 Texas
‘Saw Susp Oper Veh? . ' Susp/Pass Intox. : 'Susp In ren Saw. Acc? : Dispo Of Pass

|

Vic/Off Age Residence Status Domestiv Violence “SOFN_INVL {Sexual Assault ‘Sexual Assault Injury —
ee Resident N i iN i
+ i 5 i }

     
 

 

 

 

 

i Victim Invl No Aggravated Homicide “Vjustifiable Homicide

a ener Crscumstances

 

 

 

 

 

lated Offenses

‘Aggravated Assault »)

 

- Type of Injury

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_Involvement InvI No ‘Type — Reported Date

-Complainant 2 (Individual 02/27/2020

:Name (Last, First, Ml) MNI Race Sex -

ATKINSON, DONNETTA DESHELLE 4079163 ‘Black, Black Female

‘Hispanic or

: . ‘African American _ .

:DOB Age Hispanic . Juvenile jHeight {Weight _

‘07/10/1992 27 iINot Hispanic/Latino (N) No 75104"; 198% |

Hair Color / Eye Color Complexion Build ™

Brown Brown i

Glasses prncaeensonen Y wdaeennenee lng preht extant Sf injury Be ange cameras ae nae serene trennnanagpcts eee t H8eebgengen
Uninjured or No Injury:

Means Of Attack 4 “eee NAAN A nen PEER ‘9 Pon cBi mas soannen ce went?

‘None or Not Applicable

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

DWI Involved? Marital Status Citizen of Nationality

‘Address Type : Address ™ — Date

‘Home (901 FM 517 RD W #203 02/27/2020

City State Zip Code Map Coordinates

‘DICKINSON TX 77539

‘Address Type Address Zz z semeaneesene annsenset Namcatceeeient a ogeeeeenintarcteaecsemins #1
‘Mailing 15831 REDDY LN 02/27/2020

“City ; ‘State ' Zip Code i Map Coordinates

Report Officer Printed At , =! mmm EO ‘

 

 

160152 / REGLA, VN 11/12/2020 13:48 Page 5 of 10,

 

 

 

 
 

Fa i a US. ee
S i te 6% r=

 

 

 

Hee ZIP 77002 re §

HARR COUNTY, HERIEE’S OFFICE JAIL
Name;
SPN: Cell: aa z
O Ba Rex Sa ae 02 4W

—_ mares le xed Ma Dn Ui iA OW al GUA dy Oe

aramar Or slg The tH noveble. Lee tt Resuaffel C
S (). 5. Dishiel € et:

 

 

 

 

 

 

 

 

INDIGENE § Honorable Charks EéKeidge IL
LEGAL 3 § Po. Bem C1010 (a is Ofie
 HlauSlen Oh wn lex sidaie Rl Bottini {lil

 
